DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Application
Applicant’s arguments, see pp. 13-14, filed 6/4/2021, with respect to amended claim 1 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.
The application is in condition for allowance.  See Reasons for Allowance.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Jeffrey Klayman, on 6/11/2021.
The application has been amended as follows: 
Claim 1:

	A device comprising a glucose fuel cell, the glucose fuel cell comprising: 
	an anode configured to oxidize glucose;
	a cathode configured to reduce an oxidant;
	a proton-conducting metal oxide electrolyte comprising a metal oxide material in the form of a proton-conducting metal oxide layer interposed between and in contact with the anode and the cathode; 
	a substrate; and
	a glucose sensor configured to output a glucose level signal based on a voltage of the glucose fuel cell, 
	wherein:
	the proton conducting metal oxide layer is provided on a first surface of the substrate, the metal oxide layer having a first metal oxide layer surface facing the substrate and a second metal oxide layer surface facing away from the substrate, 
	a cavity is etched on a second surface of the substrate to expose a portion of the first metal oxide layer surface, and
	one of: (i) the anode is formed on a portion of the first metal oxide layer surface and the cathode is formed on a portion of the second metal oxide layer surface; or (ii) the anode is formed on a 

Claim 2:

	The device of claim 1, where the metal oxide material is one of: 
	CeO2; 
	CeO2 doped with at least one rare earth element;
	a perovskite oxide of the form ABO3; Page 2 of 14Appl. No. 15/901,732 Amdt. dated June 4, 2021 Response to Office Action dated April 22, 2021 
	an oxide selected from group consisting of SrTiO3, SrZrO3, BaCeO3, BaZrO3, BaTiO3, BaTbO3, BaThO3, SrCeO3, CaZrO3, LaScO3, LaErO3, KTaO3, and combinations thereof; 
	a perovskite oxide of the form ABO3 doped with an element selected from the group consisting of Y, Sc, In, Gd, Sr, Hf, Ce, Ca, Zr, Sm and combinations thereof;
	a perovskite oxide of the form ABO3 that is hydrated; 
	a metal oxide selected from the group consisting of SrCe1-xYbxO3, where x is from at least 0 to at most 1, LaY1-xZnxO3, where x is from at least 0 to at most 1, Sr2(GaNb)O6; Ba3CaNb2O9, ZrO2, and ZrO2 doped with at least one rare earth element; 
	a biocompatible metal oxide;
	an amorphous metal oxide;
	a polycrystalline metal oxide;
	a nanocrystalline metal oxide; or
	a biphasic amorphous to nanocrystalline metal oxide.

Claim 46:

	The device of claim 43, where the metal oxide material is one of: 
	CeO2; 
	CeO2 doped with at least one rare earth element;
	a perovskite oxide of the form ABO3; Page 2 of 14Appl. No. 15/901,732 Amdt. dated June 4, 2021 Response to Office Action dated April 22, 2021 
	an oxide selected from group consisting of SrTiO3, SrZrO3, BaCeO3, BaZrO3, BaTiO3, BaTbO3, BaThO3, SrCeO3, CaZrO3, LaScO3, LaErO3, KTaO3, and combinations thereof; 
	a perovskite oxide of the form ABO3 doped with an element selected from the group consisting of Y, Sc, In, Gd, Sr, Hf, Ce, Ca, Zr, Sm and combinations thereof;
	a perovskite oxide of the form ABO3 that is hydrated; 
	a metal oxide selected from the group consisting of SrCe1-xYbxO3, where x is from at least 0 to at most 1, LaY1-xZnxO3, where x is from at least 0 to at most 1, Sr2(GaNb)O6; Ba3CaNb2O9, ZrO2, and ZrO2 doped with at least one rare earth element; 
	a biocompatible metal oxide;
	an amorphous metal oxide;
	a polycrystalline metal oxide;
	a nanocrystalline metal oxide; or
	a biphasic amorphous to nanocrystalline metal oxide.
Claim 58:

	The device of claim 55, where the metal oxide material is one of: 
	CeO2; 
	CeO2 doped with at least one rare earth element;
	a perovskite oxide of the form ABO3; Page 2 of 14Appl. No. 15/901,732 Amdt. dated June 4, 2021 Response to Office Action dated April 22, 2021 
	an oxide selected from group consisting of SrTiO3, SrZrO3, BaCeO3, BaZrO3, BaTiO3, BaTbO3, BaThO3, SrCeO3, CaZrO3, LaScO3, LaErO3, KTaO3, and combinations thereof; 
	a perovskite oxide of the form ABO3 doped with an element selected from the group consisting of Y, Sc, In, Gd, Sr, Hf, Ce, Ca, Zr, Sm and combinations thereof;
	a perovskite oxide of the form ABO3 that is hydrated; 
	a metal oxide selected from the group consisting of SrCe1-xYbxO3, where x is from at least 0 to at most 1, LaY1-xZnxO3, where x is from at least 0 to at most 1, Sr2(GaNb)O6; Ba3CaNb2O9, ZrO2, and ZrO2 doped with at least one rare earth element; 
	a biocompatible metal oxide;
	an amorphous metal oxide;
	a polycrystalline metal oxide;
	a nanocrystalline metal oxide; or
	a biphasic amorphous to nanocrystalline metal oxide.

Claim 37:

The recitation, “wherein the metal oxide is” in line 1 is amended to recite:  --wherein the metal oxide material--

Reasons for Allowance
Claims 1-2, 10, 13, 16, 21, 23, 26-27, 37-39 and 43-66 are allowed.	
The following is an examiner’s statement of reasons for allowance:  the claimed devices comprising a glucose fuel cell are novel over the closest prior art – Mair (US 2016/014038 A1) and Aisenberg (US 3,837,339 A).
Regarding Claims 1, 43 and 55, Mair and Aisenberg teach or suggest all elements of the claimed devices comprising a glucose cell except, wherein the glucose fuel cell comprises a cavity etched on a second surface of a substrate to expose a portion of the first metal oxide layer surface, and one of: (i) the anode is formed on a portion of the first metal oxide layer surface and the cathode is formed on a portion of the second metal oxide layer surface; or (ii) the anode is formed on a portion of the second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724